Citation Nr: 1821134	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-27 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, dysthymic disorder, posttraumatic stress disorder (PTSD), and depression, now claimed as just PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to April 1983.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran requested a hearing in conjunction with his appeal of the above-captioned issue, but in January 2015, he withdrew his request for a hearing.  38 CFR.  § 207.04 (d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before a decision can be rendered on the merits of the claim for entitlement to service connection for an acquired psychiatric disorder, to include anxiety, dysthymic disorder, posttraumatic stress disorder (PTSD), and depression, now claimed as just PTSD.  Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examination of record is inadequate.  Stefl v. Nicholson, 21 Vet. App. 120   (2007).

In June 2012, the Veteran underwent a VA PTSD examination.  The examiner found that the Veteran did not meet the diagnostic criteria for PTSD; however, the examiner did diagnose the Veteran with a specified depressive disorder.  The examiner was asked to state if the Veteran's PTSD is at least as likely as not due to, or was incurred in the Veteran's military service.  The examiner stated that the Veteran did not have a diagnosis of PTSD and that his symptoms are better accounted for by his childhood,  The examiner found, "[i]t is less likely as not that the Veteran has PTSD that was caused by or resulted from military service."  However, in providing his opinion the examiner failed to address the Veteran's multiple military related PTSD diagnoses.  Moreover, the examiner did not provide an opinion as to whether depression, which the examiner diagnosed, was at least as likely as not due to, or was incurred in the Veteran's military service.

Therefore, the AOJ should obtain an addendum opinion that addresses all psychiatric disorder diagnosis.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any outstanding VA treatment records pertinent to the claim on appeal.

2.  Return the entire claims file to June 2012 VA examiner for an addendum opinion.  If the examiner who drafted the June 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

Following a review of the claims file, the reviewing examiner is requested to provide the following:

(A) Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's depression/ depressive disorder had its onset in or is otherwise related to the Veteran's period of active duty.

In rendering the requested opinion, the examiner is asked to comment on the following: the Veteran's claim that he was drunk and working as a black smith at a state fair in 1977 and a woman's ex-husband attempted to choke him.  The examiner should also consider the Veteran's assertion that he felt the training process was an attempt to "torture, brutalize, and humiliate me."  The examiner is informed that the Board accepts as credible the Veteran's assertions with respect to his in-service experiences.

(B) Opine whether the Veteran has a current diagnosis of PTSD or has had a diagnosis of PTSD at any point during the pendency of this claim.  If so, whether it is at least as likely as not (50 percent probability or greater), PTSD had its onset in or is otherwise related to the Veteran's period of active duty.

In rendering the requested opinion, the physician should consider and discuss the Veteran's contentions, lay statements of record, and medical records regarding the conditions and experiences in active service and their effect on the Veteran.  Specifically, the examiner should address VA treatment records diagnosing the Veteran with PTSD related to military service.  The examiner is asked to discuss any discrepancies between his or her opinion and those noted in the Veteran's VA treatment records. 

(C) The examiner should diagnose any acquired psychiatric disorder found to be present in addition to depression and PTSD.  If the Veteran is found to have any other psychiatric disorder, the examiner should opine whether it is at least as likely as not (50 percent probability or greater), it had its onset in or is otherwise related to the Veteran's period of active duty.

The examiner should explain the rationale for all opinions given, citing to supporting factual data and medical literature as deemed appropriate. 

3.  Then, readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
R.  FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

